Citation Nr: 0011754	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-32 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to October 1, 1989, 
for an award of payment of Dependency and Indemnity 
Compensation (DIC) benefits. 

(The issue of whether a May 19, 1983 Board decision was 
clearly and unmistakably erroneous in denying service 
connection for the cause of the veteran's death is addressed 
in a separate Board decision.) 



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to May 
1977.  The veteran died on December [redacted], 1981.  The 
appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision issued in May 1995 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, which granted service connection 
for the cause of the veteran's death and assigned an 
effective date of October 1, 1989.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1981.

2.  A May 19, 1983 Board decision denied an appeal for 
service connection for the cause of the veteran's death.

3.  The appellant's application to reopen her claim for 
service connection for the cause of the veteran's death was 
received at the RO on September 29, 1989. 

4.  The appellant's reopened claim was granted by the RO in a 
May 1995 rating action, with an effective date of October 1, 
1989 assigned, the first day of the month following the 
receipt of the reopened claim for DIC benefits.


CONCLUSION OF LAW

The requirements for an effective date prior to October 1, 
1989, for an award of DIC benefits have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.102, 3.400 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the Board finds that she has 
presented a claim that is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

The Board previously denied service connection for the cause 
of the veteran's death by decision issued on May 19, 1983.  A 
Board decision is final when issued, except for clear and 
unmistakable error.  See 38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.1100 (1999).  In this regard, the Board notes 
that, during the appeal of this earlier effective date claim, 
the appellant raised a motion alleging clear and unmistakable 
error in the May 19, 1983 Board decision.  That motion has 
been addressed in a separate Board decision, which concluded 
that the Board decision of May 19, 1983 did not involve clear 
and unmistakable error, and which denied the motion.  I this 
regard the Board would observe that the medical evidence 
which assisted the appellant to reopen her claim in September 
1989, and eventually resulted in the May 1995 grant of 
benefits, was not of record at the time of the earlier Board 
decision in question.   However, the May 19, 1983 Board 
decision, which was based on the evidence which was of record 
at that time, was final when issued, and could only 
subsequently be reopened by the presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 1991).  

Thereafter, the appellant's application to reopen the claim 
for service connection for the cause of the veteran's death 
was not received at the RO until September 29, 1989.  Based 
on this evidence and additional evidence received in 
connection with that claim, the claim was reopened and 
service connection for the cause of the veteran's death was 
granted by the RO in a May 1995 rating action.  The May 1995 
rating action assigned an effective date of October 1, 1989, 
the first day of the month following the receipt of the 
formal claim for DIC benefits in September 1989.  See 
38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

The appellant subsequently requested an earlier effective 
date, contending that new and material evidence had in fact 
not been submitted to reopen her claim.  The record clearly 
shows that in February 1995 the appellant submitted letters 
dated in December 1995 from private physicians and hospital 
records, that, pursuant to a Board REMAND, additional 
hospitalization and medical records were added to the claims 
file, and that the RO, in citing to medical treatises in its 
May 1995 decision, effectively added additional medical 
evidence to the record.  The record clearly shows that the 
evidence submitted since the May 1983 Board decision was both 
new and material.  The RO found the same and granted the 
benefit sought (service connection for the cause of the 
veteran's death), and the Board now finds that new and 
material evidence was submitted to reopen the appellant's 
claim for DIC benefits.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (1999). 

After a review of the evidence of record, the Board finds 
that an earlier effective for an award of DIC benefits, based 
on a grant of service connection for the cause of the 
veteran's death, is not warranted.  The applicable law and 
regulations provide that the effective date for entitlement 
to DIC benefits as the result of a reopened claim of 
entitlement to service connection for the cause of the 
veteran's death can be no earlier than the date the request 
to reopen the claim was filed.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  In this case, following the May 1983 final 
Board decision, the RO received the appellant's request to 
reopen her claim on September 29, 1989.  Therefore, as the 
date of receipt of the claim to reopen is September 29, 1989, 
the Board finds that an effective date earlier than October 
1, 1989 (the first day of the month following receipt of 
application to reopen) is not warranted.  There exists no 
legal authority for the Board to grant an effective date 
prior to October 1, 1989, for an award of DIC benefits based 
on the grant of a reopened claim for service connection for 
the cause of the veteran's death.  See 38 U.S.C.A. §§ 5110; 
38 C.F.R. § 3.400.  Consequently, the appellant's claim for 
an effective date earlier than October 1, 1989, must be 
denied.


ORDER

An effective date prior to October 1, 1989, for an award of 
DIC benefits is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

